FUEL CELL STACK AND FUEL CELL
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Remarks
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-2 and 4-7 are pending, wherein claims 2 and 4 were previously withdrawn, claims 1, 5 and 6 have been amended, and claim 7 is newly added. Thus, claims 1 and 5-7 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koi et al. (JP 2011165613 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Koi).
Regarding claim 1, Koi (See, at least, Figs. 1 and 8) teaches a fuel cell stack (See, e.g., 1 in Fig. 1) comprising:
a fuel manifold (50, Fig. 1); and
a fuel cell (6 in Fig. 8) extending from the fuel manifold, the fuel cell including a support substrate (11) and a plurality of electricity generating elements (53A and 53B), the support substrate including a gas flow pathway (A in Fig. 8) extending along a lengthwise direction, the plurality of electricity generating elements being disposed on the support substrate (See Fig. 8), the plurality of electricity generating elements being disposed away from each other at intervals along the lengthwise direction (See 53A and 53B in Fig. 8), wherein
a base end-side electricity generating element (See the circled 53A in the annotated Fig. 8) disposed as a gas supply-side (See II in Fig. 8) endmost one of the plurality of electricity generating elements. Koi teaches two middle electricity generating elements (See the middle circled 53A and 53B in the annotated Fig. 8) of the plurality of electricity generating elements in the lengthwise direction (i.e., there is an even number of the plurality of electricity generating elements, as claimed), and teaches the base end-side electricity generating element has an area greater than an area of one (the circled 53B) of the two middle electricity generating elements since the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As or all 53Bs are equal (See Fig. 8; [0086]). Koi teaches the base end-side electricity generating element the other one (the circled 53A) of the two middle electricity generating elements (marked as an area ratio R1=1). Since the area ratio R1 and the instantly claimed area ratio (i.e., the area ratio of the base end-side electricity generating element to that of a middle electricity generating element, marked as  R2>1) are close. The prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). See MPEP 2144.05 I.

    PNG
    media_image1.png
    720
    896
    media_image1.png
    Greyscale

As to the newly added limitation, since each of 53B has an smaller area than each of 53 A (because the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As 
Regarding claim 5, Koi teaches the fuel cell stack according to claim 1, and further teaches the base end-side electricity generating element (See the circled 53A in the annotated Fig. 8) has an area greater than an average area of the plurality of electricity generating elements except for the base end-side electricity generating element, because the plurality of electricity generating elements includes three equal 53As and three equal 53Bs and the total area of the three 53As is larger than the total of the three 53Bs (See at least [0086]). In other words, the ratio (Sa/S0) of the area of the base end-side electricity generating element to the average area of the plurality of electricity generating elements except for the base end-side electricity generating element is larger than 1 (i.e., Sa/S0 >1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Koi teaches a fuel cell (e.g., 6 in Fig. 8) comprising:
a support substrate (11) including a gas flow pathway extending along a lengthwise direction (See A in Fig. 8); and
 a plurality of electricity generating elements (53A and 53B), disposed on the support substrate (See Fig. 8), the plurality of electricity generating elements being disposed away from each other at intervals along the lengthwise direction (See 53A and 53B in Fig. 8), wherein
a base end-side electricity generating element (See the circled 53A in the annotated Fig. 8) disposed as a gas supply-side (See II in Fig. 8) endmost one of the plurality of electricity prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). See MPEP 2144.05 I.
As to the newly added limitation, since each of 53B has an smaller area than each of 53 A (because the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As or all 53Bs are equal, see Fig. 8; [0086]), the base end-side electricity generating element (e.g., the circled 53A) has an area greater than an average area of the plurality of electricity generating elements, except for the base end-side electricity generating element.
claim 7, Koi teaches the fuel cell of claim 6, and teaches the base end-side electricity generating element has an area greater than an average area of the plurality of electricity generating elements, except for the base end-side electricity generating element (See the rejection of claim 6). Thus, the ratio of the area of the base end-side electricity generating element to an average area of the plurality of electricity generating elements except for the base end-side electricity generating element is greater than 1, which overlaps the instantly claimed “greater than or equal to 1.1”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments and the Declaration filed September 30, 2021 have been fully considered but they are not persuasive.
Evidence of unexpected results that is relied upon to overcome a prima facie case of obviousness must compare the claimed invention to the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984), and MPEP § 716.02(e). Such a comparison is required, but not made by the Applicant.  For instance, Applicant compared the data of Sample No. 1 (Sd=1, Se=1) with that of Sample No. 11 (Sd=0.8, Se=0.8) and argued that Sample No. 11 has an unexpectedly higher average output voltage and superior assessment result of the electricity generating elements as compared to Sample No. 1. However, the argument(s) are not persuasive because of the following reasons:

2) The 0.765 V of Sample No. 11 is hardly considered to be significantly higher than 0.720 V of Sample No. 1. The result is not unexpected.
3) Please also note that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319. See MPEP § 716.02(b).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727